Order entered April 10, 2020




                                      In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                               No. 05-19-01329-CV

                        ZIA UL-HAQ SHEIKH, Appellant

                                         V.

                              JANE DOE, Appellee

                On Appeal from the 298th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-18-08987

                                     ORDER

      Before the Court are appellant’s April 6, 2020 motion to seal portions of

appellant’s opening brief, appellee’s April 7, 2020 response, and appellant’s April

8, 2020 reply letter.

      We note the clerk’s record, due to be filed March 12, 2020, has not yet been

filed, and appellant’s opening brief, filed April 1, 2020, has been deemed deficient.

Accordingly, because appellant’s brief has been deemed deficient, we DENY as
premature appellant’s motion.     To avoid confusion with any corrected brief

appellant may file, we STRIKE the April 1st brief.

      Because the appeal cannot proceed without the clerk’s record, we ORDER

Dallas County District Clerk Felicia Pitre to file the clerk’s record no later than

April 20, 2020. The clerk’s record shall be filed in accordance with our order of

March 2, 2020.

      Appellant’s corrected brief shall be filed within thirty days of the filing of

the clerk’s record.

      We DIRECT the Clerk of the Court to send a copy of this order to Ms. Pitre

and the parties.



                                             /s/     KEN MOLBERG
                                                     JUSTICE